Citation Nr: 1007670	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
May 2005 in connection with his claim for an increased 
evaluation for bilateral hearing loss.  However, his 
representative submitted an informal hearing presentation in 
February 2010 in which he asserted that the results of that 
examination do not accurately reflect the current severity of 
the Veteran's disability.  The Board does acknowledge that it 
has been nearly five years since the Veteran's last 
examination.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The Veteran has submitted a January 2006 private audiological 
evaluation in support of his claim, which indicates that he 
had complained of a gradual decease in his hearing for 
several years.  However, the private audiogram results were 
provided in graph form, and it is not clear that the private 
audiologist used the Maryland CNC for speech discrimination 
testing as required by VA regulations. See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did 
not discuss the results of the private audiometric testing); 
38 C.F.R. § 4.85(a).  

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2009). In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) also held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  However, 
in this case, it does not appear that the May 2005 VA 
examiner discussed the functional effects of the Veteran's 
hearing loss.  Therefore, the Board finds that another VA 
examination is necessary for the purpose of ascertaining the 
current severity and manifestations of the Veteran's 
bilateral hearing loss.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his bilateral 
hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, including the private medical 
records.  He or she should provide an 
interpretation of any graphs contained 
in the private medical records and 
comment on the severity of the 
Veteran's bilateral hearing loss. The 
examiner should also discuss the effect 
of the Veteran's hearing loss 
disability on his occupational 
functioning and daily activities.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


